

115 HR 2349 IH: Hands off Passengers Act
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2349IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Turner introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to modify a regulation regarding the involuntary
			 deplaning or denial of boarding a flight of any passenger on an oversold
			 flight to accommodate a member of the air carrier’s flight crew or staff.
	
 1.Short titleThis Act may be cited as the Hands off Passengers Act. 2.No bumping for flight crewThe Secretary of Transportation shall modify part 250 of title 14, Code of Federal Regulations, to prohibit the involuntary deplaning or denial of boarding a flight of any passenger holding a confirmed reserved seat on an oversold flight to accommodate a member of the air carrier’s flight crew or staff.
		